     Case 3:20-cv-00073-RGJ Document 10 Filed 08/04/20 Page 1 of 4 PageID #: 34




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

HOWARD MACK HARRIS, Sr.                                                                    Plaintiff

v.                                                             Civil Action No. 3:20-CV-P73-RGJ

EVANS et al.                                                                            Defendants

                                             * * * * *

                                   MEMORANDUM OPINION

         Plaintiff, Howard Mack Harris, Sr., filed a pro se, in forma pauperis complaint. This

matter is before the Court for screening pursuant to 28 U.S.C. § 1915A and McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007). For the reasons set forth below, the action will be dismissed.

                                  I. STATEMENT OF CLAIMS

         Plaintiff names as Defendants United States Marshals Evans and Chad Smith. The gist of

the complaint is difficult to follow. It appears to have to do with the Marshals taking his wallet

when he was handcuffed.         He states that his wallet held “all I’m worth of ten II fourth

measurements of [C]onstitutional Roman numerals as dues II del 4th Fourth Amendment

Constitutional illegal search and seizures of my personal meanings and passed them II a person

that they had no common acknowledgements of exactly whom the person was or is.” Plaintiff

states that he

         seeks awardment [M]erits of Respect of Tituls 42 [illegible] religion of name an
         make ethical essentials of [illegible] [Merits] of attendances of Love facts clauses
         dues II 14th Fourteenth Amendment Constitutional means of [Merit] due II respect
         of all [C]ourthouse Rules. If not respected seeks on safety sum of one million
         dollars as of records and stenographical “research.”
  Case 3:20-cv-00073-RGJ Document 10 Filed 08/04/20 Page 2 of 4 PageID #: 35




                                           II. ANALYSIS

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601 at

604.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

        Additionally, Federal Rule of Civil Procedure 8(a) requires a pleading to contain “a short

and plain statement of the claim showing that the pleader is entitled to relief[.]” Thus, Rule 8(a)



                                                   2
  Case 3:20-cv-00073-RGJ Document 10 Filed 08/04/20 Page 3 of 4 PageID #: 36




“imposes legal and factual demands on the authors of complaints.” 16630 Southfield Ltd.,

P’Ship v. Flagstar Bank, 727 F.3d 502, 503 (6th Cir. 2013) (emphasis in original). In other

words, a “complaint must contain either direct or inferential allegations respecting all the

material elements to sustain a recovery under some viable legal theory.” Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988) (citations and internal quotation

marks omitted); see also Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’

rather than a blanket assertion, of entitlement to relief. Without some factual allegation in the

complaint, it is hard to see how a claimant could satisfy the requirement of providing not only

‘fair notice’ of the nature of the claim, but also ‘ground’ on which the claim rests.”). “A district

court should not . . . be required to guess or speculate about the basis of a plaintiff’s civil rights

claim.” Cansler v. Henderson Co. Police Dep’t, No. 4:16-CV-P99-JHM, 2016 WL 6803104, at

*3 (W.D. Ky. Nov. 15, 2016).

       Nor is this Court required to create a claim for Plaintiff. Clark v. Nat’l Travelers Life Ins.

Co., 518 F.2d 1167, 1169 (6th Cir. 1975) (per curiam). To do so would require the “courts to

explore exhaustively all potential claims of a pro se plaintiff, [and] would also transform the

district court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

       Here, Plaintiff fails to make a showing that he is entitled to relief and fails to place

Defendants on notice as to any claim(s) against them. See Swierkiewicz v. Sorema N.A., 534

U.S. 506, 512 (2002) (indicating that the short and plain statement of claim must “‘give the

defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests’”)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957), abrogated on other grounds by Twombly);



                                                  3
  Case 3:20-cv-00073-RGJ Document 10 Filed 08/04/20 Page 4 of 4 PageID #: 37




see also Beaudett, 775 F.2d at 1278 (“Even in the case of pro se litigants, the[] [courts] cannot be

expected to construct full blown claims from sentence fragments[.]”).

                                       III. CONCLUSION

        For the foregoing reasons, the Court will, by separate Order, dismiss this action.

Date:   August 3, 2020




cc:    Plaintiff, pro se
       Defendants
A961.009




                                                 4
